Citation Nr: 1215028	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  11-27 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at a private facility on May 3-4, 2011.

(The issue of entitlement to service connection for a low back disorder is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant served on active duty from November 1951 to September 1953.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a July 2011 determination of the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida, that denied reimbursement.


REMAND

Effective May 21, 2012, VA is amending its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C. § 1725 by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010).    Specifically, VA is amending 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, and 17.1005.  

The amendments expand the qualifications for payment or reimbursement to veterans who receive emergency services in non-VA facilities, and establish accompanying standards for the method and amount of payment or reimbursement.  The amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a veteran in certain circumstances.  See 77 Fed Reg 23615-23618 (2012).  

The rationale for the denial of reimbursement of the medical expenses noted that the Veteran has Medicare parts A, B and D.  Prior to the amendments, it was required that the veteran have no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  See 38 C.F.R. § 17.1002.  The change in the regulation eliminates the words "in part" and is retroactive under certain circumstances.  See 77 Fed Reg 23617, to be codified at 38 C.F.R. § 17.1004.

In addition, the provisions of 38 U.S.C.A. § 1728 ; 38 C.F.R. § 17.120 provide for reimbursement of unauthorized medical expenses under certain circumstances, including for treatment of an adjudicated service-connected disability; for nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; and for any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability.  While the Veteran is not currently service-connected for a disability, he has a claim pending for service connection for a low back disorder that if eventually service-connected could be effective back to medical treatment in question.  This matter is inextricably intertwined with the claim of service connection for low back disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Following the adjudication of the claim of service connection for a low back disorder by the AMC or RO, the issue of entitlement to payment or reimbursement for medical expenses incurred at a private facility on May 3-4, 2011 should be re-adjudicated.  The amendments to 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, and 17.1005 should be considered and applied if relevant to the Veteran's claim.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AOJ.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


Department of Veterans Affairs


